Citation Nr: 1146134	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  03-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher combined evaluation in excess of 60 percent for all service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1979 to April 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The claim at issue was previously remanded by the Board in April 2010 to provide the Veteran with a VA ear examination.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Service connection is in effect for disabilities of the left leg, disabilities of the left ear and right ear, a left arm disability, tinnitus, and hearing loss.  The combined evaluation for these disabilities is 60 percent.

2.  The bilateral factor for rating disabilities cannot be applied to the Veteran's service-connected chronic otitis media of the left and right ear.

3.  Based upon a review of the evidence, the combined evaluation for the Veteran's disabilities is 60 percent.

CONCLUSION OF LAW

The criteria for a higher combined disability rating in excess of 60 percent have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.25, 4.26 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."  

With respect to the claim for a higher combined evaluation, the Board notes that the claim lacks legal merit, as the combined evaluation is derived from a mechanical application of the Combined Ratings Table.  Thus, the duties to notify and assist required by the VCAA are not applicable to the claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Even so, the Board notes that an April 2007 notification letter informed the Veteran of the calculation of the combined rating, and the 
August 2008 supplemental statement of the case (SSOC) set forth the Combined Ratings Table and readjudicated the claim.  With respect to the duty to assist, the Board observes that there are no outstanding pertinent records.  38 U.S.C.A. 
§ 5103A.

Combined Evaluation Rating Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1.  Separate diagnostic codes identify the various disabilities.

Calculating the proper combined evaluation requires the use of 38 C.F.R. § 4.25 and the Combined Ratings Table found therein.  See 38 C.F.R. § 4.25.  The Veteran was issued a copy of the Combined Ratings Table in the statement of the case mailed to him in August 2008.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.

To use Table I, the disabilities will first be arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.  For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate.  The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, with a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability.  Similarly, with a disability of 40 percent, and another disability of 20 percent, the combined value is found to be 52 percent, but the 52 percent must be converted to the nearest degree divisible by 10, which is 50 percent.

If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity, and the combined value for the first two will be found as previously described for two disabilities.  The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10, adjusting final 5's upward.  Thus if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10 which is 80 percent.  The same procedure will be employed when there are four or more disabilities.  38 C.F.R. § 4.25.
38 C.F.R. § 4.26 (bilateral factor) provides that when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability.  The bilateral factor is applied to such bilateral disabilities before other combinations are carried out, and the rating for such disabilities, including the bilateral factor, is treated as one disability for the purpose of arranging in order of severity and for all further combinations.

Combined Evaluation Analysis

The Veteran is service connected for several disabilities, including left leg neurological deficit, rated as 40 percent disabling; chronic otitis media of the left ear, rated as 10 percent disabling; chronic otitis media of the right ear, rated as 
10 percent disabling; left arm burn scar, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left leg scar, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  

The Veteran essentially contends that his combined disabilities are sufficient to allow for a combined rating greater than the assigned 60 percent.  In an April 2007 statement, the Veteran indicated that he believed that his combined disability rating should be at least 70 percent.  The Veteran contends that his right and left ear chronic otitis media affect the skeletal muscles of his right and left ears and the Board should apply a bilateral factor when rating the disabilities.  

The Board finds that the bilateral factor for rating disabilities cannot be applied to the Veteran's service-connected chronic otitis media of the left and right ear.  As stated above, the bilateral factor applies to paired skeletal muscles.  However, in the May 2010 VA ear examination, the VA examiner opined that there was no evidence of disease or injury of the skeletal muscles in either the left or right ear.  The 
May 2010 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Based upon a review of the evidence, the Board cannot apply a bilateral factor when rating the Veteran's right and left chronic otitis media, because there is no disability concerning paired skeletal muscles.  See 38 C.F.R. § 4.26 (the bilateral factor is not applicable unless there is partial disability of a compensable degree in each of 2 paired skeletal muscles).  

Applying 38 C.F.R. § 4.25, the Board finds that the Veteran is not entitled to a higher combined disability rating in excess of 60 percent.  While the Board sympathizes with the Veteran's contentions, the statute and regulations governing the use of the ratings schedule are clear.  As such, there is no basis upon which to grant the Veteran's claim for a combined disability rating in excess of 60 percent.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a combined disability rating in excess of 60 percent is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


